Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kruger (US Patent 4,778,148).


Regarding claim 1. 
Kruger discloses a control valve (Fig 1) comprising: 
a casing (1) including an inlet (col 2, line 30, “carburetor”) through which a liquid flows in from an outside (2) and an outlet through which the liquid that has flowed in an inside flows to the outside; 
a valve body (3) which is rotatably disposed inside the casing and includes a circumferential wall portion (at 8)  formed with a valve hole providing communication (col 2, II 29-33)  between the inside and the outside; and 
a seal cylinder (4) member of which one axial end portion communicates with a downstream side of the outlet (2) and the other axial end portion is provided with a valve 

    PNG
    media_image1.png
    736
    964
    media_image1.png
    Greyscale


wherein a protruding height of the other axial end portion of the seal cylinder member in a direction toward the circumferential wall portion continuously changes in a circumferential direction (area along surface (7) as shown above) thereof to conform to a shape of the outer circumferential surface of the circumferential wall portion, and 


Regarding claim 2. The control valve according to claim 1, wherein the thick portion is provided to protrude inward from a circumferential wall of the seal cylinder member in a radial direction thereof.
( as shown in figure 1 and excerpted figure above the thick portion can be said to be extending in a radial direction from the center of the seal cylinder)

Regarding claim 3. The control valve according to claim 2, wherein linear inner edge portions extending in a direction substantially orthogonal to a rotational axis of the valve body are formed by the thick portion at two positions  ( as shown below) facing each other in an inner circumferential portion of the valve sliding contact surface.

    PNG
    media_image2.png
    736
    964
    media_image2.png
    Greyscale


Regarding claim 4. The control valve according to claim 2, wherein the seal cylinder member includes a first cylindrical portion ( as shown below) which is positioned on the one end portion side and communicates with the downstream side of the outlet and a second cylindrical portion(as shown below) which is positioned on the other end portion side and whose axial end surface constitutes the valve sliding contact surface, an inner diameter ( as shown below) of the first cylindrical portion being formed to be smaller than an inner diameter of the second cylindrical portion ( as shown below), and the thick portion is provided in the second cylindrical portion.

    PNG
    media_image3.png
    748
    964
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Barss, whose telephone number is 571-270-1129.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KEVIN R BARSS/Examiner, Art Unit 3753